Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 08/18/2020.Claims 1-9 have been cancelled. 
          Claims 10-16 have been examined. 

Claim Objections
Claims 11 and 15 are objected to because of the following informalities: there are no periods at the end of the claims. 
Appropriate correction is required.

        			Claim Rejections - 35 USC § 103      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under AIA  35 U.S.C 103 as being unpatentable over DUDDA et al. (US 2016/0302075) in view of KIM et al. (US 2018/0368018). 

As of claims 10 and 14, DUDDA discloses a method  and an UE for processing data units by a Packet Data Convergence Protocol (PDCP) entity of a user equipment (UE) in a wireless communication system, the method comprising: receiving a first data unit having a COUNT value from a lower layer (DUDDA para [FIG. 4] [0006][0050] [0079] receiving a PDCP Data PDU (=first data unit) from lower layers and TABLE-US-00003 shows received PDCP SN which corresponds to a count value);
performing an integrity verification for the first data unit based on the COUNT value (DUDDA, para [0052] [FIG. 4] step S4 related to the integrity verification procedure be performed based on the count value for the received protocol data unit);
based on the integrity verification for the first data unit failing, discarding the first data unit and considering the first data unit as not received (para [0050] [FIG. 4] step S14 indicating an integrity verification failure and the protocol data unit be discarded that consider data unit as not received);
based on at least one data unit having the COUNT value been received before, discarding the first data unit (para [0050] [FIG. 4] step S6 of determining whether the integrity verified protocol data unit is a duplicate protocol data unit (=first data unit) then discard PDU (=first data unit) in S8, here the duplicate data unit corresponds to at least one data unit having the COUNT value been received before the first data unit); and 
DUDDA does not explicitly disclose storing the first data unit in a buffer, but KIM teaches based on the first data unit being not discarded, storing the first data unit in a reception buffer (KIM, para [0437] discloses If the received PDCP Data PDU with COUNT value=RCVD_COUNT is not discarded, the receiving PDCP entity shall store the first data unit in the reception buffer). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing an integrity verification of the data units as taught by DUDDA with storing the data unit in a buffer is the first data unit being not discarded as taught by KIM in order for identifying whether the PDCP layer supports out-of-sequence delivery and process PDCP PDU as taught by KIM in para [0012].

As of claims 11 and 15, rejection of claims 10 and 14 cited above incorporated herein, in addition DUDDA discloses receiving a second data unit having the COUNT value from the lower layer (DUDDA para [0006] [0050] receiving a PDCP Data PDU (=second data unit) from lower layers and TABLE-US-00003 shows received PDCP SN which corresponds to count value and [0075] discloses the count value is used in the integrity verification procedure), 
wherein the integrity verification for the first data unit has failed and the first data unit is considered as not received (para [0050] [FIG. 4] step S14 indicating an integrity verification failure and the protocol data unit be discarded (=data unit as not received),
wherein, based on the integrity verification for the second data unit succeeds, the second data unit is stored in the reception buffer (para [0050] [FIG. 4] step S6 of determining whether the integrity verified protocol data unit is a duplicate protocol data unit (=first data unit) then discard PDU (=first data unit) in S8, here the duplicate data unit corresponds to the second data unit was received before first data unit) and in S4, S6 and S16 shows if integrity verification is successful then send the second PDU to the upper layer).
DUDDA does not explicitly disclose the second data unit is stored in the reception buffer however but KIM teaches the integrity verification for the second data unit succeeds, the second data unit is stored in the reception buffer (KIM, para [0437] discloses If the received PDCP Data PDU with COUNT value=RCVD_COUNT is not discarded (=integrity verification succeeds) the receiving PDCP entity shall store the second data unit in the reception buffer). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine performing an integrity verification of the data units as taught by DUDDA with storing the data unit in a buffer as taught by KIM in order for identifying whether the PDCP layer supports out-of-sequence delivery and process PDCP PDU as taught by KIM in para [0012].

As of claim 12, rejection of claim 11 cited above incorporated herein, in addition modified DUDDA-KIM discloses the second data unit is a duplicated data unit of the first data unit (DUDDA, para [0050] [FIG. 4] shows and discloses in S6 received PDU is duplicate which corresponds to the second data unit is a duplicated data unit of the first data unit).

As of claims 13 and 16, rejection of claims 10 and 15 cited above incorporated herein, in addition modified DUDDA-KIM discloses based on the integrity verification for the first data unit failing, transmitting an indication related to a failure of the integrity verification for the first data unit to an upper layer (DUDDA, para [0052] discloses in  step S14  indicating an integrity verification failure to one or more upper layers which corresponds to transmitting an indication related to a failure of the integrity verification for the first data unit to an upper layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471